Exhibit 10.12

Annapolis, MD (Hilton Garden Inn)

PURCHASE CONTRACT

between

COLUMBIA HOSPITALITY, INC. AND RIVA HOSPITALITY, LLC

(JOINTLY “SELLER”)

AND

APPLE EIGHT HOSPITALITY OWNERSHIP, INC. (“BUYER”)

Dated: October 9, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page No.

ARTICLE

 

I

      DEFINED TERMS    1

          1.1

    Definitions    1

ARTICLE

 

II

      PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT    6

          2.1

    Purchase and Sale    6

          2.2

    Intentionally Omitted    6

          2.3

    Purchase Price    6

          2.4

    Allocation    7

          2.5

    Payment    7

          2.6

    Earnest Money Deposit    7

ARTICLE

 

III

      REVIEW PERIOD    7

          3.1

    Review Period    7

          3.2

    Due Diligence Examination    9

          3.3

    Restoration    9

          3.4

    Seller Exhibits    9

ARTICLE

 

IV

      SURVEY AND TITLE APPROVAL    9

          4.1

    Survey    9

          4.2

    Title    9

          4.3

    Survey or Title Objections    10

ARTICLE

 

V

      TERMINATION OF MANAGEMENT AGREEMENT    10

ARTICLE

 

VI

      BROKERS    11

ARTICLE

 

VII

      REPRESENTATIONS, WARRANTIES AND COVENANTS    11

          7.1

    Seller’s and Indemnitor’s Representations, Warranties and Covenants    11

          7.2

    Buyer’s Representations, Warranties and Covenants    15

          7.3

    Survival    15

ARTICLE

 

VIII

      ADDITIONAL COVENANTS    16

          8.1

    Subsequent Developments    16

          8.2

    Operations    16

          8.3

    Third Party Consents    17

          8.4

    Employees    17

 

i



--------------------------------------------------------------------------------

          8.5

    Estoppel Certificates    18

          8.6

    Access to Financial Information    18

          8.7

    Bulk Sales    18

          8.8

    Indemnification    18

          8.9

    Escrow Funds    21

          8.10

    Liquor Licenses    21

ARTICLE

 

IX

      CONDITIONS FOR CLOSING    21

          9.1

    Buyer’s Conditions for Closing    21

          9.2

    Seller’s Conditions for Closing    22

ARTICLE

 

X

      CLOSING AND CONVEYANCE    22

        10.1

    Closing    22

        10.2

    Deliveries of Seller and Indemnitor    23

        10.3

    Buyer’s Deliveries    24

ARTICLE

 

XI

      COSTS    25

        11.1

    Seller’s Costs    25

        11.2

    Buyer’s Costs    25

ARTICLE

 

XII

      ADJUSTMENTS    25

        12.1

    Adjustments    25

        12.2

    Reconciliation and Final Payment    27

        12.3

    Employees    27

ARTICLE

 

XIII

      CASUALTY AND CONDEMNATION    27

        13.1

    Risk of Loss; Notice    27

        13.2

    Buyer’s Termination Right    28

        13.3

    Procedure for Closing    28

ARTICLE

 

XIV

      DEFAULT REMEDIES    28

        14.1

    Buyer Default    28

        14.2

    Seller Default    29

        14.3

    Attorney’s Fees    29

ARTICLE

 

XV

      NOTICES    29

ARTICLE

 

XVI

      MISCELLANEOUS    30

        16.1

    Performance    30

        16.2

    Binding Effect; Assignment    30

        16.3

    Entire Agreement    30

 

ii



--------------------------------------------------------------------------------

        16.4

    Governing Law    30

        16.5

    Captions    30

        16.6

    Confidentiality    30

        16.7

    Closing Documents    30

        16.8

    Counterparts    30

        16.9

    Severability    31

        16.10

    Interpretation    31

        16.11

    (Intentionally Omitted)    31

        16.12

    Further Acts    31

        16.13

    Joint and Several Obligations    31

ARTICLE

 

XVII

      JOINDER BY INDEMNITOR    32

        17.1

    Indemnification by Indemnitor    32

SCHEDULES:

EXHIBITS:

 

Exhibit A        Legal Description Exhibit C        List of Hotel Contracts
Exhibit D        Consents and Approvals Exhibit E        Environmental Reports
Exhibit F        Claims or Litigation Pending Exhibit G        Escrow Agreement

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
                         , 2007, by and between COLUMBIA HOSPITALITY, INC., a
Maryland corporation (“Hospitality”), and RIVA HOSPITALITY, LLC, a Maryland
limited liability company (“Riva” and together with Hospitality, “Seller”), each
with a principal office at Belle Point Office Park, 7871 Belle Point Drive,
Greenbelt, MD 20770, and APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia
corporation, with its principal office at 814 East Main Street, Richmond,
Virginia 23219, or its affiliates or assigns (“Buyer”)

RECITALS

A. Hospitality is the fee simple owner of the land and improvements commonly
known as 305 Harry S. Truman Pkwy, Annapolis, MD 21401 (respectively, the “Land”
and the “Improvements”) identified on Exhibit A attached hereto and incorporated
by reference. Riva is the operator of the hotel business operated on the Land
and the Improvements known as the Hilton Garden Inn – Annapolis (the
“Business”).

B. Buyer is desirous of purchasing the Land and the Improvements from
Hospitality and purchasing the Business from Riva, and Seller is desirous of
selling the Land, the Improvements, and the Business (collectively, the “Hotel”)
to Buyer, for the purchase price and upon terms and conditions hereinafter set
forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Contract
shall have the meanings set forth below unless the context otherwise requires:

“Additional Deposit” shall mean $250,000.

“Affiliate” shall mean, with respect to Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of a Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way

 

1



--------------------------------------------------------------------------------

belonging to the Land or Improvements, (ii) any land lying in the bed of any
alley, highway, street, road or avenue, open or proposed, in front of or
abutting or adjoining the Land, (iii) any strips or gores of real estate
adjacent to the Land, and (iv) the use of all alleys, easements and
rights-of-way, if any, abutting, adjacent, contiguous to or adjoining the Land.

“Brand” shall mean Hilton Garden Inn, the hotel brand or franchise under which
the Hotel operates.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the State of Maryland.

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1.

“Contracts, Plans and Specs” shall mean all construction and other contracts,
plans, drawings, specifications, surveys, soil reports, engineering reports,
inspection reports, and other technical descriptions and reports.

“Current Franchise Agreement” shall mean the agreement between Riva and the
Franchisor, dated November 1, 2004, granting Riva the authority to operate the
Hotel as a “Hilton Garden Inn.”

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits,
refundable security deposits and rental deposits, and all other deposits for
advance reservations, banquets or future services, made in connection with the
use or occupancy of the Improvements; provided, however, that to the extent
Seller has not received or does not hold all of the prepaid rents and/or
deposits attributable to the Leases related to the Property, Buyer shall be
entitled to a credit against the cash portion of the Purchase Price allocable to
the Property in an amount equal to the amount of the prepaid rents and/or
deposits attributable to the Leases transferred at the Closing of such Property,
and provided further, that “Deposits” shall exclude (i) reserves for real
property taxes and insurance, in each case, to the extent pro rated on the
settlement statement such that Buyer receives a credit for (a) taxes and
premiums in respect of any period prior to Closing and (b) the amount of
deductibles and other self-insurance and all other potential liabilities and
claims in respect of any period prior to Closing, and (ii) utility deposits.

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Due Diligence Materials” shall mean the materials delivered to Buyer or
inspected and/or copied by Buyer pursuant to the provisions of Section 3.1.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.6(a).

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f)

“Escrow Agent” shall have the meaning set forth in Section 2.6(a).

 

2



--------------------------------------------------------------------------------

“Escrow Agreement” shall have the meaning set forth in Section 2.6(b).

“Exception Documents” shall have the meaning set forth in Section 4.2.

“Existing Manager” shall mean Baywood Hotels, Inc., a Maryland corporation.

“FF&E” shall mean all tangible personal property and fixtures of any kind (other
than personal property (i) owned by guests of the Hotel or (ii) leased by Seller
pursuant to an FF&E Lease) attached to, or located upon and used in connection
with the ownership, maintenance, use or operation of the Land or Improvements as
of the date hereof (or acquired by Seller and so employed prior to Closing),
including, but not limited to, all furniture, fixtures, equipment, signs and
related personal property; all heating, lighting, plumbing, drainage,
electrical, air conditioning, and other mechanical fixtures and equipment and
systems; all elevators, and related motors and electrical equipment and systems;
all hot water heaters, furnaces, heating controls, motors and equipment, all
shelving and partitions, all ventilating equipment, and all disposal equipment;
all spa, health club and fitness equipment; all equipment used in connection
with the use and/or maintenance of the guestrooms, restaurants, lounges,
business centers, meeting rooms, swimming pools, indoor and/or outdoor sports
facilities and other common areas and recreational areas; all carpet, drapes,
beds, furniture, televisions and other furnishings; all stoves, ovens, freezers,
refrigerators, dishwashers, disposals, kitchen equipment and utensils, tables,
chairs, plates and other dishes, glasses, silverware, serving pieces and other
restaurant and bar equipment, apparatus and utensils.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements that are assumed by Buyer.

“Financial Statements” shall have the meaning set forth in Section 3.1(b).

“Franchisor” shall mean Hilton Hotels Corp.

“Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements to the Land, and all related facilities.

“Indemnified Party” shall have the meaning set forth in Section 8.8(c)(i).

“Indemnifying Party” shall have the meaning set forth in Section 8.8(c)(i).

“Initial Deposit” shall have the meaning set forth in Section 2.6(a).

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

 

3



--------------------------------------------------------------------------------

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

“Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

“Liquor License” shall have the meaning set forth in Section 8.10.

“Manager” shall mean the management company selected by Buyer to manage the
Hotel.

“New Franchise Agreement” shall mean the franchise license agreement to be
entered into between Buyer and the Franchisor, granting to Buyer a franchise to
operate the Hotel under the Brand on and after the Closing Date.

“New Management Agreement” means the management agreement to be entered into
between Buyer and the Manager for the operation and management of the Hotel on
and after the Closing Date.

“Other Property” shall have the meaning set forth in Section 16.14.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

“PIP” shall mean a product improvement plan for any Hotel, as required by the
Existing Manager or the Franchisor, if any.

“Post-Closing Agreement” shall have the meaning set forth in Section 8.9.

“Property” shall mean, collectively, (i) all of the following with respect to
the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases,
Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real Property, FF&E, Supplies, Leases, Deposits or
Records: Service Contracts, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and FF&E Lease.

 

4



--------------------------------------------------------------------------------

“Purchase Price” shall have the meaning set forth in Section 2.3.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

“Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Existing Manager), marketing and leasing material and forms (including but
not limited to any such records, data, information, material and forms in the
form of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials, information,
data, legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings, all zoning and/or
land use notices, relating to or affecting the Property, all business plans and
projections and all studies, plans, budgets and contracts related to the
development, construction and/or operation of the Hotel) owned by Seller and/or
in Seller’s possession or control, or to which Seller has access or may obtain
from the Existing Manager, that are used in or relating to the Property and/or
the operation of the Hotel, including the Land, the Improvements or the FF&E,
and proforma budgets and projections and construction budgets and contracts
related to the development and construction of the Hotel and a list of the
general contractors, architects and engineers providing goods and/or services in
connection with the construction of the Hotel, all construction warranties and
guaranties in effect at Closing and copies of the final plans and specifications
for the Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

“SEC” shall have the meaning set forth in Section 8.6.

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Supplies” shall mean all merchandise, supplies, inventory and other items used
for the operation and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Improvements,
including, without limitation, all food and beverage (alcoholic and
non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

 

5



--------------------------------------------------------------------------------

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.3.

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

“Title Policy” shall have the meaning set forth in Section 4.2.

“Title Review Period” shall have the meaning set forth in Section 4.3.

“Tradenames” shall mean all telephone exchanges and numbers, trade names, trade
styles, trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise, license or
management agreement is a protected name or registered service mark of such
hotel chain and cannot be transferred to Buyer by this Contract, provided that
all such franchise, license, management and other agreements granting a right to
use the name of such hotel chain or any other trademark or trade name and all
waivers of any brand standard shall be assigned to Buyer.

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean all warranties, guaranties, indemnities and claims for
the benefit of Seller with respect to the Hotel, the Property or any portion
thereof, including, without limitation, all warranties and guaranties of the
development, construction, completion, installation, equipping and furnishing of
the Hotel, and all indemnities, bonds and claims of Seller related thereto.

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or its
Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the

 

6



--------------------------------------------------------------------------------

Property shall be conveyed, assigned, and transferred to Buyer at Closing, free
and clear of all mortgages, liens, encumbrances, licenses, franchises (other
than the hotel franchise granted to Riva by Franchisor), concession agreements,
security interests, prior assignments or conveyances, conditions, restrictions,
rights-of-way, easements, encroachments, claims and other matters affecting
title or possession, except for the Permitted Exceptions.

2.2 Intentionally Deleted.

2.3 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Twenty-five Million and No/100
Dollars ($24,900,000.00) (the “Purchase Price”).

2.4 Allocation. Buyer and Seller shall attempt to agree, prior to the expiration
of the Review Period, on an allocation of the Purchase Price among Real
Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.

2.5 Payment. The portion of the Purchase Price, less the Earnest Money Deposit
and interest earned thereon, if any, which Buyer elects to have applied against
the Purchase Price (as provided below), less the Escrow Funds, shall be paid to
Seller in cash, certified funds or wire transfer, at the Closing of the
Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer.

2.6 Earnest Money Deposit.

(a) Within three (3) Business Days after the full execution and delivery of this
Contract, Buyer shall deposit the sum of Two Hundred Fifty Thousand and No/100
Dollars ($250,000.00) in cash, certified bank check or by wire transfer of
immediately available funds (the “Initial Deposit”) with the Title Company, as
escrow agent (“Escrow Agent”), which sum shall be held by Escrow Agent as
earnest money. If, pursuant to the provisions of Section 3.1 of this Contract,
Buyer elects to terminate this Contract at any time prior to the expiration of
the Review Period, then the Escrow Agent shall return the Earnest Money Deposit
to Buyer promptly upon written notice to that effect from Buyer. If Buyer does
not elect to terminate this Contract on or before the expiration of the Review
Period, Buyer shall, within three (3) Business Days after the expiration of the
Review Period deposit the Additional Deposit with the Escrow Agent. The Initial
Deposit and the Additional Deposit, and all interest accrued thereon, shall
hereinafter be referred to as the “Earnest Money Deposit.”

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of an Escrow Agreement dated as of the date of this Contract
entered into by Seller, Buyer and Escrow Agent (the “Escrow Agreement”). The
Earnest Money Deposit shall be held in an interest-bearing account in a
federally insured bank or savings institution reasonably acceptable to Seller
and Buyer, with all interest to accrue to the benefit of the party entitled to
receive it and to be reportable by such party for income tax purposes.

 

7



--------------------------------------------------------------------------------

2.7 Condition of the Property; No Representations.

(a) Buyer acknowledges the following: (i) upon the expiration of the Review
Period, Buyer will have been given a reasonable opportunity to inspect and
investigate the Property and all aspects relating thereto, including all of the
physical, environmental and operational aspects of the Property, either
independently or through agents and experts of Buyer’s choosing; (ii) except as
otherwise provided herein, Buyer will acquire the Property based upon Buyer’s
own investigation and inspection of the Property; and (iii) upon the expiration
of the Review Period, Buyer will have been given a reasonable opportunity to
review and inspect the Due Diligence Materials and any other materials delivered
to Buyer or made available to Buyer at the Property. BUYER FURTHER ACKNOWLEDGES
THAT, EXCEPT AS OTHERWISE PROVIDED HEREIN, INCLUDING, WITHOUT LIMITATION, THE
SELLER’S REPRESENTATIONS AND WARRANTIES, HAVING BEEN GIVEN THE OPPORTUNITY TO
INSPECT THE PROPERTY, THE BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION OF
THE PROPERTY AND NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY THE SELLER
OR THE BROKER. THE BUYER FURTHER ACKNOWLEDGES THAT EXCEPT AS OTHERWISE PROVIDED
HEREIN, INCLUDING, WITHOUT LIMITATION, THE SELLER’S REPRESENTATIONS AND
WARRANTIES, ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY OR THE HOTEL WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT THE SELLER
HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION
AND EXCEPT AS OTHERWISE PROVIDED HEREIN, MAKES NO REPRESENTATIONS AS TO THE
ACCURACY OR COMPLETENESS OF SUCH INFORMATION. EXCEPT AS OTHERWISE PROVIDED
HEREIN, THE SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN
STATEMENTS, REPRESENTATIONS, OR INFORMATION PERTAINING TO THE PROPERTY OR THE
HOTEL, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER, AGENT,
EMPLOYEE, SERVANT, OR OTHER PERSON. For avoidance of doubt, the term “herein”
shall mean any and all portions of this Agreement and not just the section in
which such term is used.

(b) BUYER SPECIFICALLY ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SET FORTH HEREIN:
(i) SELLER IS DISPOSING OF THE PROPERTY “AS IS, WHERE IS AND WITH ALL FAULTS”
AND (ii) NEITHER BUYER NOR ANY OTHER PERSON IS RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR IMPLIED,
STATUTORY OR OTHERWISE, FROM SELLER OR ANY DIRECT OR INDIRECT PARTNER, OFFICER,
DIRECTOR, TRUSTEE, MEMBER, EMPLOYEE, AFFILIATE, ATTORNEY, AGENT OR BROKER OF
SELLER, AS TO ANY MATTER CONCERNING THE PROPERTY OR SET FORTH, CONTAINED OR
ADDRESSED IN ANY DUE DILIGENCE MATERIALS (INCLUDING, WITHOUT LIMITATION, THE
COMPLETENESS THEREOF), INCLUDING, WITHOUT LIMITATION: (i) the quality, nature,
habitability, merchantability, use, operation, value, marketability, adequacy or
physical condition of the Property or any aspect or portion thereof, including,
without limitation, structural elements, foundation, roof, appurtenances,
access, landscaping, parking facilities, electrical, mechanical, HVAC, plumbing,
sewage, water and utility systems, facilities and

 

8



--------------------------------------------------------------------------------

appliances, soils, geology and groundwater, (ii) the dimensions or lot size of
the Property or the square footage of any of the improvements thereon or of any
tenant space therein, (iii) the development or income potential, or rights of or
relating to, the Property, or the fitness, suitability, value or adequacy of the
Property for any particular purpose, (iv) the zoning or other legal status of
the Property, (v) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances, covenants, conditions
and restrictions of any Governmental Authority or of any other Person or entity
(including, without limitation, the Americans with Disabilities Act of 1990, as
amended), (vi) the ability of Buyer or any of its affiliates to obtain any
necessary governmental approvals, licenses or permits for the use or development
of the Property, (vii) the presence, absence, condition or compliance of any
“Hazardous Materials” (as that term is defined in Section 7.1(f)) on, in, under,
above or about the Property or any adjoining or neighboring property, (viii) the
quality of any labor and materials used in any improvements at the Property, or
(ix) the economics of, or the income and expenses, revenue or expense
projections or other financial matters, relating to the operation of, the
Property. Without limiting the generality of the foregoing, Buyer expressly
acknowledges that, except as set forth herein, it is not relying on any
representation or warranty of Seller or any of its affiliates or any direct or
indirect stockholder, partner, member, director, trustee, officer, employee,
affiliate, attorney, agent or broker of any of them, whether implied, presumed
or expressly provided, arising by virtue of any statute, regulation or common
law right or remedy in favor of any of them. Seller is not under any duty to
make any inquiry regarding any matter that may or may not be known to Seller.

(c) This Section 2.7 shall survive the Closing indefinitely.

2.8 Release.

(a) Without limiting the provisions of Section 2.7, and except as expressly set
forth herein, Buyer hereby irrevocably and absolutely waives its right to
recover from, and forever releases and discharges, and covenants not to file or
otherwise pursue any legal action against, Seller or its affiliates or any
direct or indirect stockholder, partner, member, trustee, director, shareholder,
controlling person, officer, attorney, employee, agent or broker of any of the
foregoing, and any of their respective heirs, successors, personal
representatives and assigns (each, a “Released Entity”, and collectively, the
“Released Entities”) with respect to any and all suits, actions, proceedings,
investigations, demands, claims, liabilities, fines, penalties, liens,
judgments, losses, injuries, damages, settlement expenses or costs of whatever
kind or nature, whether direct or indirect, known or unknown, contingent or
otherwise (including any action or proceeding brought or threatened or ordered
by any governmental authority), in addition to associated attorneys’ and
experts’ fees and expenses, and investigation and remediation costs that may
arise on account of or in any way be connected with the Property or any portion
thereof (collectively, “Claims”) including, without limitation, the physical,
environmental and structural condition of the Property or any law or regulation
applicable thereto, or any other matter relating to the use, presence, discharge
or release of Hazardous Materials on, under, in, above or about the Property. In
addition, Buyer hereby forever releases each of the Released Entities from and
against any Claims to the extent relating to any Hazardous Materials that may be
placed, located or released on, at, under or from the Property after the Closing
Date.

 

9



--------------------------------------------------------------------------------

(b) In connection with this Section 2.8, Buyer expressly waives the benefits of
any provision or principle of federal or state law or regulation that may limit
the scope or effect of the waiver and release provisions of the preceding
paragraph. Except as otherwise provided herein, Buyer elects to and does assume
all risk for such Claims heretofore and hereafter arising, whether now known or
unknown to Buyer. To the extent permitted by law, Buyer hereby agrees,
represents and warrants that Buyer realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to causes of
action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and Buyer
further agrees, represents and warrants that except as otherwise provided
herein, the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that, except as otherwise provided herein, Buyer
nevertheless hereby intends to release, discharge and acquit Seller from any
such unknown causes of action, claims, demands, debts, controversies, damages,
costs, losses and expenses which might in any way be included as a material
portion of the consideration given to Seller by Buyer in exchange for Seller’s
performance hereunder. Without limitation of the foregoing, if Buyer has actual
knowledge of (i) a default in any of the covenants, agreements or obligations to
be performed by Seller under this Agreement and/or (ii) any breach of or
inaccuracy in any representation of Seller made in this Agreement which would
entitle Buyer to terminate this Contract, and nonetheless elects to proceed to
Closing, then, Buyer shall be deemed to have waived any such default and/or
breach or inaccuracy and shall have no Claim against Seller with respect
thereto.

(c) Survival. This Section 2.8 shall survive the Closing indefinitely.

2.9 Merger of Hospitality and Riva. Prior to the Closing Date, Seller shall file
with the State Department of Assessments and Taxation of Maryland Articles of
Merger between Hospitality and Riva under which Hospitality shall be the
surviving entity. Thereafter, all references to Seller shall be deemed to refer
to Hospitality only including, but not limited to, all items to be delivered at
Closing by Seller.

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is thirty (30) days after the date of this Contract, unless a
longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to by Buyer and Seller (the “Review Period”), to evaluate the
legal, title, survey, construction, physical condition, structural, mechanical,
environmental, economic, permit status, franchise status, financial and other
documents and information related to the Property. Within three (3) Business
Days following the date of this Contract, Seller, at Seller’s sole cost and
expense, will deliver to Buyer (or make available at the Hotel) for Buyer’s
review, to the extent not previously delivered to Buyer, true, correct and
complete copies of the following, together with all amendments, modifications,
renewals or extensions thereof:

(a) All Warranties and Licenses relating to the Hotel or any part thereof;

(b) Income and expense statements and budgets for the Hotel, for the current
year to date (the “Financial Statements”), and Seller shall provide to Buyer
copies of all income and expense statements generated by Seller or any third
party that relate to the operations of the

 

10



--------------------------------------------------------------------------------

Hotel and that contain information not included in the Financial Statements, if
any, provided to Buyer by the Existing Manager, provided that Seller also agrees
to provide to Buyer’s auditors and representatives all financial and other
information necessary or appropriate for preparation of audited financial
statements for Buyer and/or its Affiliates as provided in Section 8.6, below;

(c) All real estate and personal property tax statements with respect to the
Hotel and notices of appraised value for the Real Property for the current year
(if available) and each of the three (3) calendar years prior to the current
year;

(d) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts, payment and performance bonds, title policies,
reports and commitments, zoning information and marketing and economic data
relating to the Hotel and the construction, development, installation and
equipping thereof, as well as copies of all environmental reports and
information, topographical, boundary or “as built” surveys, engineering reports,
subsurface studies and other Contracts, Plans and Specs relating to or affecting
the Hotel. If the Hotel is purchased by Buyer, all such documents and
information relating to the Hotel shall thereupon be and become the property of
Buyer without payment of any additional consideration therefor;

(e) All FF&E Leases, Services Contracts, Leases and, if applicable, a schedule
of such Leases of space in the Hotel, and all agreements for real estate
commissions, brokerage fees, finder’s fees or other compensation payable by
Seller in connection therewith; and

(f) All notices received from governmental authorities in connection with the
Hotel and all other notices received from governmental authorities received at
any time that relate to any noncompliance or violation of law that has not been
corrected.

(g) A current list of all FF&E.

Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying during normal business
hours, Records located at Seller’s corporate offices, and Seller agrees to
provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the applicable Hotel and the plans specifications for development of the Hotel.
At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below.

3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing of the Property, upon not less than 24 hours’ prior
notice to Sellers, Buyer and/or its representatives and agents shall have the
right to enter upon the Property at all reasonable times for the purposes of
reviewing all Records and other data, documents and/or

 

11



--------------------------------------------------------------------------------

information relating to the Property and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and Phase
II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Seller unless otherwise agreed to by Buyer and Seller (the “Due
Diligence Examination”). Seller shall have the right to have its representative
present during Buyer’s physical inspections of its Property, provided that
failure of Seller to do so shall not prevent Buyer from exercising its due
diligence, review and inspection rights hereunder. Buyer agrees to exercise
reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property.

3.3 Restoration and Indemnification. Buyer covenants and agrees not to damage or
destroy any portion of the Property in conducting its examinations and studies
of the Property during the Due Diligence Examination and, if closing does not
occur, shall repair any portion of the Property damaged by the conduct of Buyer,
its agents or employees, to substantially the condition such portion(s) of the
Property were in immediately prior to such examinations or studies. In addition,
Buyer shall indemnify and hold Seller harmless from any and all claims, damages,
demands, penalties, causes of action, liabilities, losses, costs or expenses
(including reasonable attorneys’ fees and other charges) arising out of or in
any way related to personal injury (including death), property damage, material
disruptions of operations, nuisance or other claims asserted by any person or
entity relating to the acts or omissions of Buyer, or its agents, employees,
contractors or representatives in the course of any such entry or inspection of
the Property. The foregoing obligation to repair and restore the Property and
the foregoing indemnity obligation shall survive Closing or any termination of
this Contract.

3.4 Seller Exhibits. Buyer shall have until the end of the Review Period to
review and approve the information on Exhibits B, C, D, E and F. In the event
Buyer does not approve any such Exhibit or the information contained therein,
Buyer shall be entitled to terminate this Contract by notice to Seller on or
before the expiration of the Review Period and the Earnest Money Deposit shall
be returned to Buyer with all interest thereon and both parties shall be
relieved of all rights, obligations and liabilities hereunder except for the
parties’ obligations pursuant to Sections 3.3 and 16.6.

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Seller has delivered to Buyer true, correct and complete copies of
the most recent surveys of the Real Property. In the event that an update of the
survey or a new survey (such updated or new surveys being referred to as the
“Survey”) are desired by Buyer, then Buyer shall be responsible for all costs
related thereto.

4.2 Title. Seller has delivered to Buyer its existing title insurance policy,
including copies of all documents referred to therein, for its Real Property.
Buyer’s obligations under this Contract are conditioned upon Buyer being able to
obtain for the Property (i) a Commitment for Title Insurance (the “Title
Commitment”) issued by LandAmerica American Title Company, Attn: Debby Moore,
2505 N. Plano Road, Ste. 3100, Richardson, Texas 75082 (the “Title Company”),
for the most recent standard form of owner’s policy of title insurance in the
state in

 

12



--------------------------------------------------------------------------------

which the Real Property is located, covering the Real Property, setting forth
the current status of the title to the Real Property, showing all liens, claims,
encumbrances, easements, rights of way, encroachments, reservations,
restrictions and any other matters affecting the Real Property and pursuant to
which the Title Company agrees to issue to Buyer at Closing an Owner’s Policy of
Title Insurance on the most recent form of ALTA (where available) owner’s policy
available in the state in which the Land is located (collectively, the “Title
Policy”); and (ii) true, complete, legible and, where applicable, recorded
copies of all documents and instruments (the “Exception Documents”) referred to
or identified in the Title Commitment, including, but not limited to, all deeds,
lien instruments, leases, plats, surveys, reservations, restrictions, and
easements affecting the Real Property. Buyer shall order the Title Commitment
within five (5) days after the date of this Contract, and shall promptly provide
Seller with a copy of the Title Commitment issued by the Title Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Seller with written notice of
its objection to same on or before the expiration of the Review Period (the
“Title Review Period”). If Buyer fails to so object in writing to any such
matter set forth in the Survey or Title Commitment, it shall be conclusively
assumed that Buyer has approved same. If Buyer disapproves any condition of
title, survey or other matters by written objection to Seller on or before the
expiration of the Title Review Period, Seller shall elect either to attempt to
cure or not cure any such item by written notice sent to Buyer within five
(5) Business Days after its receipt of notice from Buyer, and if Seller commits
in writing to attempt to cure any such item, then Seller shall be given until
the Closing Date to cure any such defect. In the event Seller shall fail to cure
a defect which Seller has committed in writing to cure prior to Closing, or if a
new title defect arises after the date of the Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or
(ii) to terminate this Contract and receive a return of the Earnest Money
Deposit, and any interest thereon. The items shown on the Title Commitment which
are not objected to by Buyer as set forth above (other than exceptions and title
defects arising after the title review period and other than those standard
exceptions which are ordinarily and customarily omitted in the state in which
the applicable Hotel is located, so long as Seller provides the appropriate
owner’s affidavit, gap indemnity or other documentation reasonably required by
the Title Company for such omission) are hereinafter referred to as the
“Permitted Exceptions.” In no event shall Permitted Exceptions include liens, or
documents evidencing liens, securing any indebtedness, any mechanics’ or
materialmen’s liens or any claims or potential claims therefor covering the
Property or any portion thereof (“Seller Liens”), each of which shall be paid in
full by Seller and released at Closing.

ARTICLE V

EXISTING MANAGER AND FRANCHISE AGREEMENT

5.1 Existing Manager. At or prior to the Closing, Seller shall terminate the
Existing Manager, and Seller shall be solely responsible for all claims and
liabilities to the Existing Manager arising prior to or following the Closing
Date. Seller shall be responsible for paying all costs related to the
termination of the Existing Manager.

 

13



--------------------------------------------------------------------------------

5.2 Franchise Agreement. Promptly after execution of this Contract, the Seller
shall notify Franchisor in writing (with a copy to Buyer) that it intends to
sell the Hotel pursuant to the terms and conditions of this Contract. Promptly
after Seller’s delivery of the foregoing notice to Franchisor, Buyer shall apply
to the Franchisor for the right to conduct and operate the Hotel as a “Hilton
Garden Inn” and shall use commercially reasonable, diligent efforts to obtain
the right from Franchisor to operate the Hotel as a “Hilton Garden Inn.” Buyer
shall pay all transfer or re-licensing fees charged by the Franchisor in
connection with the approval of Buyer as the operator of the Hotel.

ARTICLE VI

BROKERS

Seller and Buyer each represents and warrants to the other that, except for
Thompson Land Development for whose fees and commissions Seller shall be solely
responsible, it has not engaged any broker, finder or other party in connection
with the transaction contemplated by this Contract. Buyer and Seller each agree
to save and hold the other harmless from any and all losses, damages,
liabilities, costs and expenses (including, without limitation, attorneys’ fees)
involving claims made by any other agent, broker, or other person by or through
the acts of Buyer or Seller, respectively, in connection with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:

(a) Authority; No Conflicts. Columbia is a corporation duly organized, validly
existing and in good standing in the State of Maryland. Riva is a limited
liability company duly formed, validly existing and in good standing in the
State of Maryland. Each of Columbia and Riva has obtained all necessary consents
to enter into and perform this Contract and is fully authorized to enter into
and perform this Contract and to complete the transactions contemplated by this
Contract. No consent or approval of any person, entity or governmental authority
is required for the execution, delivery or performance by Columbia or Riva of
this Contract, except as set forth in Exhibit D, and this Contract is hereby
binding and enforceable against Columbia and Riva. Neither the execution nor the
performance of, or compliance with, this Contract by Columbia or Riva has
resulted, or will result, in any violation of, or default under, or acceleration
of, any obligation under any existing corporate charter, certificate of
incorporation, bylaw, articles of organization, limited liability company
agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Columbia, Riva or to the Hotel.

(b) FIRPTA. Neither Columbia nor Riva is a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those items are defined in the
Internal Revenue Code and Income Tax Regulations).

 

14



--------------------------------------------------------------------------------

(c) Bankruptcy. None of Seller, or, to Seller’s knowledge, any of its or their
shareholders or members, is insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

(d) Property Agreements. A complete list of all FF&E Leases, Service Contracts
and Leases (other than those entered into by the Existing Manager on its own
behalf) used in or otherwise relating to the operation and business of the Hotel
is attached hereto as Exhibit C-1, and, to Seller’s knowledge, a complete list
of all other FF&E Leases, Service Contracts and Leases used in or otherwise
relating to the operation and business of the Hotel is attached hereto as
Exhibit C-2. The assets constituting the Property to be conveyed to Buyer
hereunder constitute all of the property and assets of Seller used in connection
with the operation and business of the Hotel. There are no leases, license
agreements, leasing agent’s agreements, equipment leases, building service
agreements, maintenance contracts, suppliers contracts, warranty contracts,
operating agreements, or other agreements (i) to which Seller is a party or an
assignee, or (ii) to Seller’s or Indemnitor’s knowledge, binding upon the Hotel,
relating to the ownership, occupancy, operation, management or maintenance of
the Real Property, FF&E, Supplies or Tradenames, except for those Service
Contracts, Leases, Warranties and FF&E Leases disclosed on Exhibit C or to be
delivered to Buyer pursuant to Section 3.1. The Service Contracts, Leases,
Warranties and FF&E Leases disclosed on Exhibit C or to be delivered to Buyer
pursuant to Section 3.1 are in full force and effect, and no default has
occurred and is continuing thereunder and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default. No
party has any right or option to acquire the Hotel or any portion thereof, other
than Buyer.

(e) Pending Claims. There are no: (i) claims, demands, litigation, proceedings
or governmental investigations pending or threatened against Seller, the
Existing Manager or any Affiliate of any of them (collectively, “Seller
Parties”) or related to the business or assets of the Hotel, except as set forth
on Exhibit F attached hereto and incorporated herein by reference, (ii) special
assessments or extraordinary taxes except as set forth in the Title Commitment
or (iii) pending or threatened condemnation or eminent domain proceedings which
would affect the Property or any part thereof. There are no: pending arbitration
proceedings or unsatisfied arbitration awards, or judicial proceedings or orders
respecting awards, which might become a lien on the Property or any portion
thereof, pending unfair labor practice charges or complaints, unsatisfied unfair
labor practice orders or judicial proceedings or orders with respect thereto,
pending charges or complaints with or by city, state or federal civil or human
rights agencies, unremedied orders by such agencies or judicial proceedings or
orders with respect to obligations under city, state or federal civil or human
rights or antidiscrimination laws or executive orders affecting the Hotel, or
other pending, actual or, to Seller’s or Indemnitor’s knowledge, threatened
litigation claims, charges, complaints, petitions or unsatisfied orders by or
before any administrative agency or court which affect the Hotel or might become
a lien on the Hotel (collectively, the “Pending Claims”).

(f) Environmental. With respect to environmental matters, (i) there has been no
Release or threat of Release of Hazardous Materials in, on, under, to, from or
in the area of the Real Property, except as disclosed in the reports and
documents set forth on Exhibit E attached hereto and incorporated herein by
reference, (ii) no portion of the Property is being used

 

15



--------------------------------------------------------------------------------

for the treatment, storage, disposal or other handling of Hazardous Materials or
machinery containing Hazardous Materials other than standard amounts of cleaning
supplies and chlorine for the swimming pool, all of which are stored on the
Property in strict accordance with applicable Environmental Requirements and do
not exceed limits permitted under applicable laws, including without limitation
Environmental Requirements, (iii) no underground storage tanks are currently
located on or in the Real Property or any portion thereof, except as disclosed
on Exhibit E, (iv) no environmental investigation, administrative order,
notification, consent order, litigation, claim, judgment or settlement with
respect to the Property or any portion thereof is pending or threatened,
(v) there is not currently and, to Seller’s knowledge without any independent
investigation, never has been any mold, fungal or other microbial growth in or
on the Real Property, or existing conditions within buildings, structures or
mechanical equipment serving such buildings or structures, that could reasonably
be expected to result in material liability or material costs or expenses to
remediate the mold, fungal or microbial growth, or to remedy such conditions
that could reasonably be expected to result in such growth, and (vi) except as
disclosed on Exhibit E, there are no reports or other documentation regarding
the environmental condition of the Real Property in the possession of Seller or
Seller’s Affiliates, consultants, contractors or agents. As used in this
Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, microbial or fungal matter or mold, or is
otherwise regulated by federal, state and local environmental laws (including,
without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials or environmental, health or safety compliance
(collectively, “Environmental Requirements”). As used in this Contract:
“Release” means spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing.

(g) Title to Personal Property and Liens. Except for the FF&E subject to the
FF&E Leases and any applicable Permitted Exceptions, Seller has good and
marketable title to the Personal Property, free and clear of all liens, claims,
encumbrances or other rights whatsoever (other than the Seller Liens to be
released at Closing), and there are no other liens, claims, encumbrances or
other rights pending or of which any Seller Party has received notice or which
are otherwise known to any Seller Party related to any other Personal Property.

(h) Utilities. All appropriate utilities, including sanitary and storm sewers,
water, gas, telephone, cable and electricity, are, to Seller’s knowledge,
currently sufficient and available to service the Hotel and all installation,
connection or “tap-on”, usage and similar fees have been paid.

 

16



--------------------------------------------------------------------------------

(i) Licenses, Permits and Approvals. Neither Seller nor Indemnitor has received
any written notice, and neither Seller nor Indemnitor has knowledge that the
Property fails to comply with all applicable licenses, permits and approvals and
federal, state or local statutes, laws, ordinances, rules, regulations,
requirements and codes including, without limitation, those regarding zoning,
land use, building, fire, health, safety, environmental, subdivision, water
quality, sanitation controls and the Americans with Disabilities Act, and
similar rules and regulations relating and/or applicable to the ownership, use
and operation of the Property as it is now operated. To the best of its
knowledge, Seller has received all licenses, permits and approvals required or
needed for the lawful conduct, occupancy and operation of the business of the
Hotel, and each license and permit is in full force and effect, and will be
received and in full force and effect as of the Closing. No licenses, permits or
approvals necessary for the lawful conduct, occupancy or operation of the
business of the Hotel, to Seller’s or Indemnitor’s knowledge requires any
approval of a governmental authority for transfer of the Property except as set
forth in Exhibit D.

(j) Financial Statements. Seller has delivered copies of all prior and current
(i) Financial Statements for the Hotel, (ii) operating statements prepared by
the Existing Manager for the Hotel, and (iii) monthly financial statements
prepared by the Existing Manager for the Hotel. Each of such statements is, to
Seller’s knowledge, complete and accurate in all material respects and, except
in the case of budgets prepared in advance of the applicable operating period to
which such budgets relate, fairly presents the results of operations of the
Hotel for the respective periods represented thereby. Seller has relied upon the
Financial Statements in connection with its ownership and operation of the
Hotel, and there are no independent audits or financial statements prepared by
third parties relating to the operation of the Hotel other than the Financial
Statements prepared by or on behalf of the Existing Manager, all of which have
been provided to Buyer.

(k) Employees. All employees employed at the Hotel are the employees of the
Existing Manager. There are, to Seller’s knowledge, no (i) unions organized at
the Hotel, (ii) union organizing attempts, strikes, organized work stoppages or
slow downs, or any other labor disputes pending or threatened with respect to
any of the employees at the Hotel, or (iii) collective bargaining or other labor
agreements to which Seller or the Existing Manager or the Hotel is bound with
respect to any employees employed at the Hotel.

(l) Operations. The Hotel has at all times been operated by Existing Manager in
accordance with all applicable laws, rules, regulations, ordinances and codes.

(m) Current Franchise Agreement. Seller has furnished to Buyer a true and
complete copy of the Current Franchise Agreement, which constitutes the entire
agreement of the parties with respect to the subject matter thereof and which
has not been amended or supplemented in any respect. There are no other
management agreements, franchise agreements, license agreements or similar
agreements for the operation or management of the Hotel or relating to the
Brand, to which Seller is a party or which are binding upon the Property, except
for the Current Franchise Agreement. The Improvements comply with, and the Hotel
is being operated in accordance with, all requirements of the Current Franchise
Agreement and all other

 

17



--------------------------------------------------------------------------------

requirements of the Existing Manager and the Franchisor, including all “brand
standard” requirements of the Existing Manager and the Franchisor. The Current
Franchise Agreement is in full force and effect, and shall remain in full force
and effect until the termination of the Current Franchise Agreement at Closing,
as provided in Article V hereof. No default has occurred and is continuing under
the Current Franchise Agreement, and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default.

(n) Construction of Hotel.

(i) To the best of Seller’s knowledge, but without any independent
investigation, the Hotel has been constructed in a good and workmanlike manner
without encroachments and in accordance in all material respects with the
Contracts, Plans and Specs, and all building permits and certificates of
occupancy therefor and all applicable zoning, platting, subdivision, health,
safety and similar laws, rules, regulations, ordinances and codes.

(ii) The Personal Property is in operating order.

7.2 Buyer’s Representations, Warranties and Covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the applicable Closing Date all necessary authorization of the Board
of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and the statements set
forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
one (1) year and shall not be deemed to merge into or be waived by the Deed or
any other closing documents.

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Seller shall use best efforts to keep Buyer fully informed of all
subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

 

18



--------------------------------------------------------------------------------

8.2 Operations. From and after the date hereof through the Closing on the
Property, Seller shall comply with the Existing Management Agreement and the
Current Franchise Agreement and keep the same in full force and effect and shall
perform and comply with all of the following subject to and in accordance with
the terms of such agreements:

(a) Continue to maintain the Property generally in accordance with past
practices of Seller and pursuant to and in compliance with the Existing
Management Agreement and the Current Franchise Agreement, including, without
limitation, (i) using reasonable efforts to keep available the services of all
present employees at the Hotel and to preserve its relations with guests,
suppliers and other parties doing business with Seller with respect to the
Hotel, (ii) accepting booking contracts for the use of the Hotel’s facilities
retaining such bookings in accordance with the terms of the Existing Management
Agreement and the Current Franchise Agreement, (iii) maintaining the current
level of advertising and other promotional activities for the Hotel’s
facilities, (iv) maintaining the present level of insurance with respect to the
Hotel in full force and effect until the Closing Date for the Hotel and
(v) remaining in compliance in all material respects with all current Licenses;

(b) Keep, observe, and perform in all material respects all its obligations
under and pursuant to the Leases, the Service Contracts, the FF&E Leases, the
Existing Management Agreement, the Current Franchise Agreement, the Contracts,
Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel;

(c) Not cause or permit the removal of FF&E from the Hotel except for the
purpose of discarding worn and valueless items that have been replaced with FF&E
of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in the good operating condition; keep and maintain the Hotel in a good
state of repair and condition, reasonable and ordinary wear and tear excepted;
and not commit waste of any portion of the Hotel;

(d) Maintain the levels and quality of the Personal Property generally at the
levels and quality existing on the date hereof and keep merchandise, supplies
and inventory adequately stocked, consistent with good business practice, as if
the sale of the Hotel hereunder were not to occur, including, without
limitation, maintaining linens and bath towels at least at a 2-par level for all
suites or rooms of the Hotel;

(e) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Hotel which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false;

(f) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

 

19



--------------------------------------------------------------------------------

(g) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Hotel or any part thereof prior to the delinquency date, and
comply with all federal, state, and municipal laws, ordinances, regulations and
orders relating to the Hotel;

(h) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(i) Not allow any permit, receipt, license, franchise or right currently in
existence with respect to the operation, use, occupancy or maintenance of the
Hotel to expire, be canceled or otherwise terminated.

Seller shall promptly furnish to Buyer copies of all new, amended or extended
FF&E Leases, Service Contracts, Leases and other contracts or agreements (other
than routine hotel room bookings entered into in the ordinary course of
business) relating to the Hotel and entered into by the Existing Manager prior
to Closing; provided, however, that in the case of any of the foregoing entered
into by the Existing Manager on its own behalf, only to the extent Seller has
knowledge thereof or a copy of which is obtainable from the Existing Manager.
Buyer shall have the right to extend the Review Period for a period of five
(5) Business Days in order to review any of the foregoing that are not received
by Buyer at least five (5) Business Days prior to the expiration of the Review
Period. Seller shall not, without first obtaining the written approval of Buyer,
which approval shall not be unreasonably withheld, enter into any new FF&E
Leases, Service Contracts, Leases or other contracts or agreements related to
the Hotel, or extend any existing such agreements, unless such agreements
(x) can be terminated, without penalty, upon thirty (30) days’ prior notice or
(y) will expire prior to the Closing Date.

8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at its
expense, (i) use commercially reasonable efforts to obtain any and all third
party consents and approvals (x) required in order to transfer the Hotel to
Buyer, or (y) which, if not obtained, would materially adversely affect the
operation of the Hotel, including, without limitation, all consents and
approvals referred to on Exhibit D and (ii) use commercially reasonable efforts
to obtain all other third party consents and approvals (all of such consents and
approvals in (i) and (ii) above being referred to collectively as, the “Third
Party Consents”).

8.4 Employees. Upon reasonable prior notice to Seller by Buyer and after
expiration of the Review Period and receipt by Escrow Agent of the Additional
Deposit, Buyer and its employees, representatives and agents shall have the
right to communicate with Seller’s staff, and, subject to the approval of the
Existing Manager, the Hotel staff and the Existing Manager’s staff, including
without limitation the general manager, the director of sales, the engineering
staff and other key management employees of the Hotel, at any time before
Closing. Buyer shall not interfere with the operations of the Hotel while
engaging in such communication in a manner that materially adversely affects the
operation of any Property or the Existing Manager.

8.5 Estoppel Certificates. Seller shall use commercially reasonable efforts to
obtain from (i) each tenant under any Lease affecting the Hotel (but not from
current or prospective occupants of hotel rooms and suites within the Hotel) and
(ii) each lessor under any FF&E Lease for the Hotel identified by Buyer as a
material FF&E Lease, the estoppel certificates substantially in the forms
provided by Buyer to Seller during the Review Period, and deliver to Buyer not
less than five (5) days before the Closing.

 

20



--------------------------------------------------------------------------------

8.6 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to each Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letters. The provisions of this Section shall survive Closing or termination of
this Contract.

8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

8.8 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach hereof, Seller hereby agrees to
indemnify, defend and hold harmless Buyer and its respective designees,
successors and assigns from and against all losses, judgments, liabilities,
claims, damages or expenses (including reasonable attorneys’ fees) of every
kind, nature and description in existence before, on or after Closing, whether
known or unknown, absolute or continent, joint or several, arising out of or
relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws;

(ii) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Contract;

(iii) any liability or obligation of Seller not expressly assumed by Buyer
pursuant to this Contract;

(iv) any claim made or asserted by an employee of Seller arising out of Seller’s
decision to sell the Property; and

 

21



--------------------------------------------------------------------------------

(v) the conduct and operation by or on behalf of Seller of its Hotel or the
ownership, use or operation of its Property prior to Closing.

(b) Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Seller for a breach hereof, Buyer hereby agrees, with
respect to this Contract, to indemnify, defend and hold harmless Seller from and
against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Contract;

(ii) the conduct and operation by Buyer of its business at the Hotel after the
Closing; and

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the sole discretion of such Indemnified Party, but
such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably

 

22



--------------------------------------------------------------------------------

request from time to time. If the Indemnifying Party undertakes to settle,
compromise or defend any such asserted liability, it shall notify such
Indemnified Party in writing of its intention to do so within thirty (30) days
of notice from such Indemnified Party provided above.

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnifying Party, shall not be entitled to assume the
defense of the Legal Action and the defense shall be handled by the Indemnified
Party, provided that, in the case of clause (z), the Indemnifying Party shall
have the right to approve legal counsel selected by the Indemnified Party, such
approval not to be unreasonably withheld, delayed or conditioned. If the defense
of the Legal Action is handled by the Indemnified Party under the provisions of
this subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense.

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

(d) Limitation on Damages. Notwithstanding any other provision of this
Section 8.8, after Closing, either Seller or Buyer shall have the right to make
a claim for breach of representation or warranty under this Contract only if
such party incurs actual direct damages (and not speculative, consequential,
indirect, punitive or other damages) in excess of $5,000.00 (the “Claims
Threshold”) as a result of such breach. If more than one representation or
warranty

 

23



--------------------------------------------------------------------------------

under this Contract is alleged to have been breached, the Claims Threshold shall
apply to all claims of a party in the aggregate. Either party’s liability for
any breaches of representations under this Contract (i) shall be limited to
actual direct damages in excess of the Claims Threshold, and (ii) shall not
exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) (collectively,
the “Limitation on Damages”). The Limitation on Damages is a material inducement
to both parties to enter into this Contract. It is expressly understood that the
Limitation on Damages applies only with respect to breaches of representations
and not with respect to indemnity obligations contained in Section 8.8 (a)(i),
(ii), (iv), or (v) and Sections 3.3 and 8.8(b)(ii) and (iii) for which there is
no limitation and no threshold.

8.9 Security for Seller’s Post-Closing Obligations. To effectuate a “Like-Kind
Exchange” (hereinafter defined) at Closing, it is contemplated that Seller shall
pay to a “Qualified Intermediary” (hereinafter defined) the entire cash proceeds
from the transfer of the Property that are available to be exchanged for a
replacement property of like-kind (the “Exchange Funds”).

(a) If, at Closing, Seller pays the Exchange Funds to a Qualified Intermediary,
and, at any time before 12:00 a.m. on the 181st day after the Closing Date, a
Qualified Intermediary completes a Like-Kind Exchange on behalf of Seller
involving the purchase of a replacement property with a value of at least Two
Million Five Hundred Thousand Dollars ($2,500,000) (the “Qualified Replacement
Property”), then no additional security for the obligations of Seller which
survive Closing pursuant to the express terms of this Contract shall be required
hereunder.

(b) From and after the date on which a “Security Trigger Obligation”
(hereinafter defined) occurs and until the last day of the Survival Period (the
“Security Period”), Seller shall maintain a Security Account for the
representations and warranties of Seller that survive Closing pursuant to the
provisions of Section 7.3 and the indemnification obligations of Seller that
survive Closing pursuant to the provisions of Section 8.8.

(c) At Closing, Seller shall deliver to Buyer a written certificate (the
“Security Account Certificate”) executed by Amit N. Patel, the President of
Columbia, in form and substance reasonably satisfactory to Buyer, certifying to
Buyer that, upon the occurrence of a Security Trigger Obligation, Columbia shall
promptly establish and identify to Buyer a Security Account and that such
officer will cause the Security Account to continue to be maintained by Columbia
through the expiration of the Security Period. The Security Account Certificate
shall contain a further affirmation and representation that the obligation of
Columbia to maintain the Security Account has been irrevocably authorized and
approved by the Board of Directors of Columbia and all other corporate actions
necessary for authorizing the establishment of the Security Account have been
taken, and that upon any action by Columbia or its directors, officers,
shareholders or other principals which would adversely affect the maintenance of
the Security Account, such officer shall provide immediate written notice to
Buyer of such action.

(d) Subject to the terms and conditions of this Section 8.9, upon (i) the
occurrence of a Security Trigger Obligation or (ii) within five (5) business
days after Seller’s counsel receives at his address set forth in Article XV a
written request from Buyer, Columbia shall deliver to Buyer an updated Security
Account Certificate (each, an “Updated Security

 

24



--------------------------------------------------------------------------------

Certificate”), identifying the Security Account. Columbia shall only be required
to deliver one Updated Security Certificate to Buyer within each 90 day period
during the Security Period. If the Security Period is less than 90 days, then
Columbia shall not be required to deliver an Updated Security Certificate to
Buyer. The 91st day after the first day of the Security Period shall be the
first day on which Columbia may be required to deliver an Updated Security
Certificate to Buyer.

(e) For purposes of this Section 5.2, the following terms shall have the
following meanings:

(i) “Like-Kind Exchange” means a Qualified Intermediary exchanges all or a
portion of the Exchange Funds, on behalf of Seller, for a replacement property
of a like kind, such that, upon the completion of the Qualified Intermediary’s
purchase of such like-kind replacement property, such purchase qualifies as a
like kind exchange under Section 1031 of the Code (as such term is defined in
Article XVII).

(ii) “Qualified Intermediary” means an independent third party entity that
(A) has entered into a written exchange agreement with Seller under which Seller
has designated such third party to hold the Exchange Funds to effectuate a
Like-Kind Exchange and (B) is eligible under Section 1031 of the Code and the
regulations promulgated thereunder to act as an intermediary on behalf of Seller
to hold the Exchange Funds in escrow and effectuate a Like-Kind Exchange.

(iii) “Security Account” means a bank or other financial account of Seller that
contains no less than Five Hundred Thousand Dollars ($500,000.00).

(iv) “Security Obligation Trigger Event” means the earlier to occur of the
following: (A) Seller does not pay the Exchange Funds to the Qualified
Intermediary at the Closing; (B) Seller causes the Qualified Intermediary to
return all or any portion of the Exchange Funds to Seller without the Qualified
Intermediary completing a Like-Kind Exchange, on behalf of Seller, involving the
purchase of a Qualified Replacement Property; or (C) the Qualified Intermediary
fails to complete a Like-Kind Exchange, on behalf of Seller, involving the
purchase of a Qualified Replacement Property, before 12:00 a.m. on the 181st day
after the Closing Date.

8.10 Liquor License. An affiliate of Seller, Hospitality Services, LLC, a
Maryland limited liability company (“Licensee”), is the holder of an on premises
beer and wire license issued by the Anne Arundel County Alcoholic Beverage
Commission (the “Liquor License”). Licensee has applied to have the Liquor
License upgraded to include on premises sale of alcoholic beverages, and a
hearing on that application is scheduled for October 23, 2007. The Liquor
License is transferable, and prior to Closing, Buyer, Manager, or an Affiliate
of either of them may file any and all necessary forms, applications and other
documents (and at no cost to Seller, Seller shall cooperate with the Manager in
filing such forms, applications and other documents) with the appropriate liquor
and alcoholic beverage authorities prior to Closing so that the Liquor License
will be transferred effective upon completion of Closing. Buyer acknowledges
that all costs of the transfer of the Liquor License shall be borne by Buyer or
its Affiliate. In the event the transfer of the Liquor License is not completed
by Closing, Seller shall

 

25



--------------------------------------------------------------------------------

cooperate with Buyer by entering into an interim alcoholic beverage management
agreement with respect to the sale of alcoholic beverages at the Hotel in
substantially the same form as attached Exhibit H.

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract, which condition is not waived in writing by
Buyer, Buyer shall have the right at its option to declare this Contract
terminated, in which case the Earnest Money Deposit and any interest thereon
shall be immediately returned to Buyer and each of the parties shall be relieved
from further liability to the other, except as otherwise expressly provided
herein, with respect to this Contract.

(a) All of Seller’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Seller shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Seller,
as and when required hereunder.

(d) Intentionally Omitted.

(e) Third Party Consents in form and substance satisfactory to Buyer shall have
been obtained and furnished to Buyer.

(f) Intentionally Omitted.

(g) The Current Franchise Agreement shall have been terminated.

(h) Buyer and the Franchisor shall have executed and delivered the New Franchise
Agreements upon terms and conditions acceptable to Buyer in its sole and
absolute discretion. In the event this condition is not satisfied on or before
January 15, 2008, the Closing Date may be extended by Buyer for a reasonable
period of time (not to exceed 120 days).

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Seller’s right to cancel this Contract during the Review
Period, the duties and obligations of Seller to proceed to Closing under the
terms and provisions of this Contract are

 

26



--------------------------------------------------------------------------------

and shall be expressly subject to strict compliance with, and satisfaction or
waiver of, each of the conditions and contingencies set forth in this
Section 9.2, each of which shall be deemed material to this Contract. In the
event of the failure of any of the conditions set forth in this Section 9.2,
which condition is not waived in writing by Seller, Seller shall have the right
at its option to declare this Contract terminated and null and void, in which
case the remaining Earnest Money Deposit and any interest thereon shall be
immediately returned to Buyer and each of the parties shall be relieved from
further liability to the other, except as otherwise expressly provided herein.

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Seller shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

(d) Buyer and the Franchisor shall have executed and delivered the New Franchise
Agreements upon terms and conditions acceptable to Buyer in its sole and
absolute discretion.

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing on the
Property shall occur on a date after December 31, 2007 and before January 15,
2008 selected by Buyer provided that all conditions to Closing by Buyer
hereunder have been satisfied. Buyer will provide Seller at least five (5) days
prior written notice of the Closing Date selected by Buyer. The date on which
the Closing is to occur as provided in this Section 10.1, or such other date as
may be agreed upon by Buyer and Seller, is referred to in this Contract as the
“Closing Date” for the Property. The parties acknowledge the Closing shall be an
escrow closing, requiring the parties to deliver to the Escrow Agent, in escrow,
all documents and funds necessary for the Closing on the date of the Closing,
and without any requirement that the parties attend a formal settlement. The
Closing shall be held as of 10:00 a.m., or as otherwise determined by Buyer and
Seller.

10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer the
following, and, as appropriate, all instruments shall be properly executed and
conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to such Closing):

(a) Deed. A Special Warranty deed conveying to Buyer fee simple title to the
Real Property, subject only to the Permitted Exceptions (the “Deed”).

 

27



--------------------------------------------------------------------------------

(b) Bill of Sale. Bill of sale to Buyer and/or its designated Lessee, conveying
title to the tangible Personal Property (other than the alcoholic beverage
inventories, which, at Buyer’s election, shall be transferred by Seller to the
Manager as holder of the Liquor License required for operation of the Hotel).

(c) Franchise Agreements. Evidence from the Franchisor that the Current
Franchise Agreement will terminate upon the Closing and the execution of the New
Franchise Agreement.

(d) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases identified on
Exhibit C hereto (the “Hotel Contracts”). The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right, title
and interest in all Records, Warranties, Licenses, Tradenames, Contracts, Plans
and Specs and all other intangible Personal Property applicable to the Hotel.

(e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(f) Title Company Documents. All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company. At Buyer’s sole expense,
Buyer shall have obtained an irrevocable commitment directly from the Title
Company (or in the event the Title Company is not willing to issue said
irrevocable commitment, then from such other national title company as may be
selected by either Buyer or Seller) for issuance of an Owner’s Policy of Title
Insurance to Buyer insuring good and marketable fee simple absolute title to the
Real Property constituting part of the Property, subject only to the Permitted
Exceptions in the amount of the Purchase Price.

(g) Possession; Estoppel Certificates. Possession of the Property, subject only
to rights of guests in possession and tenants pursuant to written leases
included in the Leases, and estoppel certificates from tenants under Leases and
the lessors under FF&E Leases in form and substance acceptable to Buyer.

(h) Intentionally Omitted.

(i) Authority Documents. Certified copy of resolutions of the Board of Directors
of Seller authorizing the sale of the Property contemplated by this Contract,
and/or other evidence reasonably satisfactory to Buyer and the Title Company
that the person or persons executing the closing documents on behalf of Seller
have full right, power and authority to do so, along with a certificate of good
standing of Seller from the State in which the Property is located.

(j) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller (including, but not limited to, the
Security Account Certificate and a counterpart of the interim alcoholic beverage
management agreement, if needed), reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

 

28



--------------------------------------------------------------------------------

(k) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans and Specs, all keys for the Hotel
(which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

(l) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth of Seller’s representations and warranties hereunder as of the Closing
Date.

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below, and less any sums to be
deducted therefrom as provided in Section 2.4.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer (including, but not limited to, a
counterpart of the interim alcoholic beverage management agreement, if needed),
reasonably required by Seller or the Title Company, or customarily executed in
the jurisdiction in which the Hotel is located, to effectuate the conveyance of
property similar to the Hotel, with the effect that, after the Closing, Buyer
will have succeeded to all of the rights, titles, and interests of Seller
related to the Hotel and Seller will no longer have any rights, titles, or
interests in and to the Hotel.

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Seller shall be responsible for all transfer and
recordation taxes, including, without limitation, all transfer, mansion, sales,
use or bulk transfer taxes or like taxes on or in connection with the transfer
of the Real Property and the Personal Property constituting part of the Property
pursuant to the Bill of Sale, in each case except as otherwise provided in
Section 12, and all accrued taxes of Seller prior to Closing and income, sales
and use taxes and other such taxes of Seller attributable to the sale of the
Property to Buyer. Seller shall be responsible for all costs related to the
termination of the Existing Management Agreement as provided in Article V.
Seller shall also be responsible for the cost of completing any property
improvement plan

 

29



--------------------------------------------------------------------------------

(“PIP”) items which Buyer is required to complete by the Franchisor within one
hundred and eighty (180) days of the Closing Date, as well as costs and expenses
of its attorneys, accountants, appraisers and other professionals, consultants
and representatives. Seller shall also be responsible for payment of all
prepayment penalties and other amounts payable in connection with the pay-off of
any liens and/or indebtedness encumbering the Property.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for the costs and expenses of
its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges and clerk’s fee for the Deed (if
applicable).

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties shall be made as of 12:01 a.m. on the Closing Date (the
“Cutoff Time”), with the income and expenses accrued prior to the Closing Date
being allocated to Seller and the income and expenses accruing on and after the
Closing Date being allocated to Buyer, all as set forth below. All of such
adjustments and allocations shall be made in cash at Closing. Except as
otherwise expressly provided herein, all apportionments and adjustments shall be
made on an accrual basis in accordance with generally accepted accounting
principles. Buyer and Seller shall request that the Existing Manager determine
the apportionments, allocations, prorations and adjustments as of the Cutoff
Time.

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Cutoff Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs.

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Closing Date for services prior
thereto, which charges shall be allocated to Seller. Charges accruing after
Closing shall be allocated to Buyer. If elected by Seller, Seller shall be given
credit, and Buyer shall be charged, for any utility deposits transferred to and
received by Buyer at Closing.

(c) Income/Charges. All rents, income and charges receivable or payable under
any Leases and Hotel Contracts applicable to the Property, and any deposits,
prepayments and receipts thereunder, shall be prorated between Buyer and Seller
as of the Cutoff Time.

(d) Accounts. All working capital accounts, reserve accounts and escrow accounts
(including all FF&E accounts, all PIP accounts, Franchisor escrows, but
excluding

 

30



--------------------------------------------------------------------------------

amounts held in tax and insurance escrow accounts and utility deposits to the
extent excluded from the definition of Deposits, shall become the property of
Buyer, without additional charge to Buyer and without Buyer being required to
fund the same.

(e) Guest Ledger. Subject to (f) below, all accounts receivable of registered
guests at the Hotel who have not checked out and were occupying rooms as of the
Cutoff Time, shall be prorated as provided herein.

(f) Room Rentals. All receipts from guest room rentals and other suite revenues
for the night in which the Cutoff Time occurs shall belong to Seller, but Seller
shall provide Buyer credit at Closing equal to $35 per occupied room.

(g) Advance Deposits. All prepaid rentals, room rental deposits, and all other
deposits for advance registration, banquets or future services to be provided on
and after the Closing Date shall be credited to Buyer.

(h) Accounts Receivable. To the extent not apportioned at Closing and subject to
(e) and (f) above, all accounts receivable and credit card claims as of the
Cutoff Time shall remain the property of Seller, and Seller and Buyer agree that
the monies received from debtors owing such accounts receivable balances after
Closing, unless otherwise provided in the New Management Agreement, shall be
applied as expressly provided in such remittance, or if not specified then to
the Seller’s outstanding invoices to such account debtors in chronological order
beginning with the oldest invoices, and thereafter, to Buyer’s account.

(i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller and
evidence thereof shall be provided to Buyer, and Buyer shall not be or become
liable therefor, except as expressly assumed by Buyer pursuant to this Contract,
and invoices received in the ordinary course of business prior to Closing shall
be allocated to Seller at Closing.

(j) Restaurants, Bars, Machines, Other Income. All monies received in connection
with bar, restaurant, banquet and similar and other services at the Hotel (other
than amounts due from any guest and included in room rentals) prior to the close
of business for each such operation for the night in which the Cutoff Time
occurs shall belong to Seller, and all other receipts and revenues (not
previously described in this Section 12.1) from the operation of any department
of the Hotel shall be prorated between Seller and Buyer at Closing.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within one hundred eighty (180) days
after the Closing Date. Upon the final reconciliation of the allocations and
prorations under this Section, the party which owes the other party any sums
hereunder shall pay such party such sums within ten (10) days after the
reconciliation of such sums. The obligations to calculate such prorations, make
such reconciliations and pay any such sums shall survive the Closing.

 

31



--------------------------------------------------------------------------------

12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise, none of
the employees of the Hotel shall become employees of Buyer, as of the Closing
Date; instead, such employees shall become employees of the Manager. Seller
shall not give notice under any applicable federal or state plant closing or
similar act, including, if applicable, the Worker Adjustment and Retraining
Notification Provisions of 29 U.S.C., Section 2102, the parties having agreed
that a mass layoff, as that term is defined in 29 U.S.C., 2101(a)(3), will not
have occurred. Any liability for payment of all wages, salaries and benefits,
including, without limitation, accrued vacation pay, sick leave, bonuses,
pension benefits, COBRA rights, and other benefits accrued or earned by and due
to employees at the Hotel through the Cutoff Time, together with F.I.C.A.,
unemployment and other taxes and benefits due with respect to such employees for
such period, shall be charged to Seller, in accordance with the Existing
Management Agreement, for the purposes of the adjustments to be made as of the
Cutoff Time. All liability for wages, salaries and benefits of the employees
accruing in respect of and attributable to the period from and after Closing
shall be charged to Buyer, in accordance with the New Management Agreement. To
the extent applicable, all such allocations and charges shall be adjusted in
accordance with the provisions of the Existing Management Agreement.

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Property to Buyer in accordance with this Contract, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within ten (10) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of a Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in value.

13.3 Procedure for Closing. If Buyer shall not timely elect to terminate this
Contract under Section 13.2 above, or if the loss, damage or condemnation is not
substantial, each applicable Seller agrees to pay to Buyer at the Closing all
insurance proceeds or condemnation

 

32



--------------------------------------------------------------------------------

awards which Seller has received as a result of the same (less any amounts spent
by Seller on repairs), plus an amount equal to the insurance deductible, and
assign to Buyer all insurance proceeds and condemnation awards payable as a
result of the same, in which event the Closing shall occur without Seller
replacing or repairing such damage.

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for ten (10) Business Days following written
notice from Seller (provided no notice shall extend the time for Closing), then
at Seller’s election by written notice to Buyer, this Contract shall be
terminated and of no effect, in which event the Earnest Money Deposit, including
any interest thereon, shall be paid to and retained by the Seller as Seller’s
sole and exclusive remedy hereunder, and as liquidated damages for Buyer’s
default or failure to close, and both Buyer and Seller shall thereupon be
released from all obligations hereunder, except as otherwise expressly provided
herein.

14.2 Seller Default. If Seller defaults under this Contract, and such default
continues for ten (10 Business Days following written notice from Buyer, Buyer
may elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Seller delivered to that Seller at any time prior
to the completion of such cure, in which event the Earnest Money Deposit,
including any interest thereon, shall be returned to the Buyer, and thereafter
both the Buyer and Seller shall thereupon be released from all obligations with
respect to this Contract, except as otherwise expressly provided herein; or
(ii) to treat this Contract as being in full force and effect by written notice
to Seller delivered to Seller at any time prior to the completion of such cure,
in which event the Buyer shall have the right to an action against Seller for
specific performance; provided that any action for specific performance shall be
filed by Buyer within ninety (90) days of the alleged default.

14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if it
shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV

NOTICES

All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and a copy of such notice is delivered
on the next Business Day by recognized and reputable commercial overnight
delivery service marked for next day delivery service, (ii) if hand delivered to
a party against receipted copy, when the copy of the notice is receipted or
rejected, (iii) if given by certified mail, return receipt requested, postage
prepaid, two (2) Business Days after it is posted with the U.S. Postal Service
at the address of the party specified below or (iv) on the next delivery day
after such notices are sent by recognized and reputable commercial overnight
delivery service marked for next day delivery:

 

33



--------------------------------------------------------------------------------

If to Buyer:

  

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Sam Reynolds

Fax No.: (804) 344-8129

with a copy to:

  

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Legal Dept.

Fax No.: (804) 344-8129

If to Seller:

  

Columbia Hospitality, Inc.

7871 Belle Point Drive

Greenbelt, Maryland 20770

Attention: Amit N. Patel

Fax No.: (301) 345-8701

with a copy to:

  

Richard B. Schreibstein, Esquire

Richard B. Schreibstein, LLC

10480 Little Patuxent Parkway

Suite 800

Columbia, Maryland 21044

Fax No.: (443) 276-1823

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract.

16.2 Binding Effect; Assignment. This Contract shall be binding upon and shall
inure to the benefit of each of the parties hereto, their respective successors
and assigns.

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the State of Maryland (without regard to conflicts of law
principles).

 

34



--------------------------------------------------------------------------------

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Existing Manager, the Franchisor and the Title Company
and except as necessitated by Buyer’s Due Diligence Examination and/or shadow
management, unless both Buyer and Seller agree in writing and as necessary to
effectuate the transactions contemplated hereby and (ii) following Closing, the
parties shall coordinate any public disclosure or release of information related
to the transactions contemplated by this Contract, and no such disclosure or
release shall be made without the prior written consent of Buyer, and no press
release shall be made without the prior written approval of Buyer and Seller.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

16.11 (Intentionally Omitted)

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and
all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

 

35



--------------------------------------------------------------------------------

16.13 Joint and Several Obligations. If Seller consists of more than one person
or entity, each such person or entity shall be jointly and severally liable with
respect to the obligations of Seller under this Contract.

16.14 Notice of Proposed Listing. In the event that the sale of the Property
contemplated by this Contract is consummated, if at any time during the five
(5) year period commencing on the date of execution of this Contract by Buyer
and Seller, Seller or any of its Affiliates propose to list for sale any hotel
property or properties owned, acquired, constructed or developed by Seller or
their Affiliates and located within a ten (10)-mile radius of the Hotel (any
such other hotel property being referred to as an “Other Property”), Seller
shall promptly deliver to Buyer written notice thereof and Buyer shall have the
right to see and participate in the offering and/or otherwise make an offer to
purchase any such Other Property.

ARTICLE XVII

TAX FREE EXCHANGE

Each party hereby agrees to take any and all actions at Closing as are
reasonably necessary (but at no cost or expense to the non-exchanging party) to
help the other to effectuate a like-kind exchange of the Property pursuant to
Section 1031 of the Internal Revenue Code of the United States (the “Code”),
including, but not limited to (i) entering into a like-kind exchange trust
agreement authorized by a “qualified intermediary” to effectuate a like-kind
exchange of the Property, which agreement shall be in the form and substance
sufficient to allow such party’s exchange of the Property to qualify as a
tax-free exchange under Section 1031 of the Code, and (ii) paying to the
qualified intermediary the cash at closing for the Property in accordance with
the instructions of the intermediary; provided, however, that in no event shall
the non-requesting party be required to take title to any other real property or
to incur any additional expenses or liability in order to effectuate the
like-kind exchange and the like-kind exchange shall not delay the Closing Date.
The requesting party, whether Seller or Buyer, shall give the non-requesting
party written notice at least fifteen (15) days prior to the Closing Date that
the requesting party intends to effectuate a like-kind exchange. Further, the
requesting party, whether Seller or Buyer, agrees to indemnify, defend and hold
the other party harmless from and against any and all costs, expenses, claims
and other liabilities of any kind arising with regard to the effectuation of a
tax free exchange as described herein. Notwithstanding anything to the contrary
provided herein, the non-requesting party makes no representations or warranties
as to the tax treatment for the transaction contemplated hereby or the ability
of the transaction contemplated to qualify for like-kind exchange treatment
pursuant to Section 1031 of the Code. In the event both parties desire to
effectuate a like-kind exchange as described herein, each party shall pay any
and all costs associated with their respective transactions. Nothing contained
in this Article XVII shall be construed to obligate Buyer to enter into any
installment sales contract or to sever this Contract into two or more purchase
contracts, it being expressly understood by the parties that any exchange
authorized hereby shall be an exchange by either Seller or Buyer and not any
individuals or entities comprising either Seller or Buyer.

[Signatures Begin on Following Page]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

SELLER: COLUMBIA HOSPITALITY, INC., a Maryland corporation By:   /s/ Amit N.
Patel Name:   Amit N. Patel Title:   President RIVA HOSPITALITY, LLC, a Maryland
limited liability company By:   /s/ Amit N. Patel Name:   Amit N. Patel Title:  
Managing Member BUYER: APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia
corporation By:   /s/ Dave Buckley Name:   Dave Buckley Title:   Vice President

 

37



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF LAND



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF HOTEL CONTRACTS

EXHIBIT C-1 - Seller’s Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period

EXHIBIT C-2 - Other Hotel Contracts

To be provided by Seller and approved by Buyer during the Review Period



--------------------------------------------------------------------------------

EXHIBIT D

CONSENTS AND APPROVALS

 

A. Consents Under Hotel Contracts:

NONE

 

B. Consents Under Other Contracts

NONE

 

C. Governmental Approvals and Consents

NONE



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS

[To be provided by Seller]



--------------------------------------------------------------------------------

EXHIBIT F

CLAIMS OR LITIGATION PENDING

[To be provided by Seller]



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made the      day of
                    , 2007 by and among COLUMBIA HOSPITALITY, INC., a Maryland
corporation, and RIVA HOSPITALITY, LLC, a Maryland limited liability company
(“Seller”), APPLE EIGHT HOSPITALITY OWNERSHIP, INC. a Virginia corporation, or
its assigns (“Buyer”), and LANDAMERICA AMERICAN TITLE COMPANY (“Escrow Agent”).

RECITALS

WHEREAS, pursuant to the provisions of Section 2.6 of that certain Purchase
Contract dated                          , 2007 (the “Contract”) between Seller
and Buyer (the “Parties”), the Parties have requested Escrow Agent to hold in
escrow in accordance with the provisions, upon the terms, and subject to the
conditions, of this Agreement, the Earnest Money Deposit as defined in the
Contract (the “Deposit”); and

WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance with the
terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow agent
hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit as directed by Buyer.

2. Subject to the rights and obligations to transfer, deliver or otherwise
dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow Agent’s
possession pursuant to this Agreement.

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent and Seller stating that
Buyer has elected to terminate the Contract pursuant to Section 3.1.

B. If at any time after the expiration of the Review Period, Buyer claims
entitlement to all or any portion of the Deposit, Buyer shall give written
notice to Escrow Agent stating that Seller has defaulted in the performance of
its obligations under the Contract beyond the applicable grace period, if any,
or that Buyer is otherwise entitled to the return of the Deposit or applicable
portion thereof and shall direct Escrow Agent to return the Deposit or
applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow Agent shall
promptly



--------------------------------------------------------------------------------

deliver a copy of Buyer’s Notice to Seller. Seller shall have three (3) business
days after receipt of the copy of Buyer’s Notice to deliver written notice to
Escrow Agent and Buyer objecting to the release of the Deposit or applicable
portion thereof to Buyer (“Seller’s Objection Notice”). If Escrow Agent does not
receive a timely Seller’s Objection Notice, Escrow Agent shall release the
Deposit or applicable portion thereof to Buyer. If Escrow Agent does receive a
timely Seller’s Objection Notice, Escrow Agent shall release the Deposit or
applicable portion thereof only upon receipt of, and in accordance with, written
instructions signed by Seller and Buyer, or the final order of a court of
competent jurisdiction.

C. If, at any time after the expiration of the Review Period, Seller claims
entitlement to the Deposit or applicable portion thereof, Seller shall give
written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection Notice”). If Escrow Agent does not receive a timely Buyer’s Objection
Notice, Escrow Agent shall release the Deposit or applicable portion thereof to
Seller. If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow
Agent shall release the Deposit or applicable portion thereof only upon receipt
of, and in accordance with, written instructions signed by Buyer and Seller, or
the final order of a court of competent jurisdiction.

4. In the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature purporting to be genuine and
purporting to be signed by and of the Parties or their successors unless Escrow
Agent has actual knowledge to the contrary. Escrow Agent may assume that any
person purporting to give any notice or instructions in accordance with the
provisions hereof has been duly authorized to do so.

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the Parties jointly and severally hereby indemnify and
agree to save harmless and reimburse Escrow Agent from and against all loss,
cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or



--------------------------------------------------------------------------------

affecting or alleged to affect the rights and liabilities of any other person,
unless notice of the same is delivered to Escrow Agent in writing, signed by the
proper parties to Escrow Agent’s satisfaction and, in the case of modification,
unless such modification shall be approved by Escrow Agent in writing.

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the Parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Deposit with a court of competent
jurisdiction in Anne Arundel County, Maryland and the commencement of an action
of interpleaders, and (ii) in the event of litigation between any of the Parties
with respect to the Deposit, Escrow Agent may deposit the Deposit with the court
in which said litigation is pending and, in any such event, Escrow Agent shall
be relieved and discharged from any liability or responsibility to the Parties
hereto. Escrow Agent shall not be under any obligation to take any legal action
in connection with this Agreement or its enforcement or to appear in, prosecute
or defend any action or legal proceeding which, in the opinion of Escrow Agent,
would or might involve Escrow Agent in any cost, expense, loss, damage or
liability, unless and as often as requested, Escrow Agent shall be furnished
with security and indemnity satisfactory to Escrow Agent against all such costs,
expenses (including attorney’s fees), losses, damages and liabilities.

7. All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and a copy of such notice is delivered
on the next business day by recognized and reputable commercial overnight
delivery service marked for next day delivery service, (ii) if hand delivered to
a party against receipted copy, when the copy of the notice is receipted or
rejected, (iii) if given by certified mail, return receipt requested, postage
prepaid, two (2) business days after it is posted with the U.S. Postal Service
at the address of the party specified below or (iv) on the next delivery day
after such notices are sent by recognized and reputable commercial overnight
delivery service marked for next day delivery:

 

  (i) If addressed to Seller, to:

Columbia Hospitality, Inc.

7871 Belle Point Drive

Greenbelt, Maryland 20770

Attention: Amit N. Patel

Fax No.: (301) 345-8701



--------------------------------------------------------------------------------

with a copy to:

Richard B. Schreibstein, Esquire

Richard B. Schreibstein, LLC

10480 Little Patuxent Parkway

Suite 800

Columbia, Maryland 21044

Fax No.: (443) 276-1823

 

  (ii) If addressed to Buyer, to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Sam Reynolds

Fax No.: (804) 344-8129

with a copy to:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attn: Legal Dept.

Fax No.: (804) 727-6349

 

  (iii) If addressed to Escrow Agent, to:

LandAmerica Dallas National Division

2505 N. Plano Road, Ste. 3100

Richardson, Texas 75082

Attn: Debby Moore

Fax No.: (214) 570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

8. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original and all of which, together, shall constitute one and
the same Agreement.

9. The covenants, conditions and agreements contained in this Agreement shall
bind and inure to the benefit of each of the Parties hereto and their respective
successors and assigns.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

SELLER: COLUMBIA HOSPITALITY, INC. By:  

 

Name:   Amit N. Patel Title:   President RIVA HOSPITALITY, LLC By:  

 

Name:   Amit N. Patel Title:   Managing Member BUYER: APPLE EIGHT HOSPITALITY
OWNERSHIP, INC. By:  

 

Name:  

 

Title:  

 

ESCROW AGENT: LANDAMERICA AMERICAN TITLE COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT H

ALCOHOLIC BEVERAGE

MANAGEMENT AGREEMENT

(Hilton Gardens Inn

THIS ALCOHOLIC BEVERAGE MANAGEMENT AGREEMENT (this “Agreement”) is made and
entered into as of the      day of                     , 200   (“Effective
Date”), by and between                                                  
(“Owner”), and Hospitality Services, LLC, a Maryland limited liability company
(“Licensee”).

WITNESSETH:

WHEREAS, Pursuant to the Purchase Contract between Owner, as Purchaser, and
Columbia Hospitality, Inc. and Riva Hospitality, LLC, as Seller, dated as of
                    , 2007, as may have been amended and/or assigned (the
“Purchase and Sale Agreement”), Owner has purchased a hotel located at 305 Harry
S. Truman Parkway, Annapolis, Maryland 21401, and more particularly described in
the Purchase and Sale Agreement (the “Hotel”) (including the related facilities
and the fixtures, improvements and personal property).

WHEREAS, Licensee is the holder of that certain permit as set forth in Exhibit A
(the “Liquor License”) for the sale and service of alcoholic beverages in the
bar areas, restaurants, meeting and banquet rooms, guest rooms, and in-room
mini-bars, if any, of the Hotel (the “Beverage Premises”).

WHEREAS, Owner desires that Licensee provide management and operating services
with respect to alcoholic and non-alcoholic beverage sales, service (including
room service), and other operations within the Beverage Premises (“Beverage
Operations”).

WHEREAS, Licensee is willing to enter into this Agreement to provide Beverage
Operations in the Beverage Premises.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, Owner and Licensee agree as follows:

ARTICLE 1

ROLE OF LICENSEE; PROPERTY RIGHTS; TERM

1.1 Appointment. Owner hereby appoints Licensee, and Licensee hereby accepts the
appointment, as the sole and exclusive manager of Beverage Operations. Owner
hereby grants Licensee nonexclusive possession of the Beverage Premises, and
Licensee hereby accepts such nonexclusive grant of possession of the Beverage
Premises; provided, however, Licensee shall be the sole and exclusive party to
conduct Beverage Operations within the Beverage Premises.

1.2 Inventory and Supplies. Owner acknowledges that title to the inventory of
alcoholic beverages (including wine and beer, the “Alcoholic Beverage
Inventory”) on hand at the Hotel as of the date of Owner’s acquisition of the
Hotel has not passed to Owner, but has been retained by Licensee. At the end of
the Term (as hereafter defined), Licensee shall assign to Owner at Licensee’s
cost, but without warranty, all of its right, title, and interest in and to so



--------------------------------------------------------------------------------

much Alcoholic Beverage Inventory as may be on hand at the Hotel as of the last
day of the Term. Owner, at its sole expense, shall provide, order and keep
restocked in a timely manner all inventory of non-alcoholic beverages and of
operating equipment and supplies (including glassware and other supplies, “Other
Inventory”) necessary to conduct Beverage Operations in a manner consistent with
past operating practices; and Licensee shall have the right to use, consume and
sell Other Inventory in the conduct of Beverage Operations under this Agreement.
Owner shall bear all risk of loss, breakage or pilferage with respect to Other
Inventory save only to the extent of any uninsured loss caused by the willful
misconduct or gross negligence of any supervisory or managerial personnel of
Licensee.

1.3 Fixtures and Equipment: Maintenance; Surrender. Owner shall provide, at
Owner’s expense, and Licensee shall have the right to the nonexclusive use of,
all fixtures, equipment, furnishings and furniture necessary for conducting
Beverage Operations in a manner consistent with past operating practices. Owner,
at Owner’s expense, will maintain the Hotel and the adjacent grounds, including
all HVAC, electrical, mechanical and plumbing components and systems thereof, in
a good and serviceable condition, reasonable wear and tear excepted. At the end
of the Term, Licensee shall surrender the Beverage Premises to Owner in their
then current condition, and Owner shall bear all risk of loss, damage, or
destruction to the Beverage Premises or other portions of the Hotel save only to
the extent of any uninsured loss caused by the willful misconduct or gross
negligence of any supervisory or managerial personnel of Licensee.

1.4 Term. Unless terminated sooner under another provision of this Agreement,
the term of this Agreement (the “Term”) shall commence on the date hereof and
terminate on the earlier of (a) the date on which the liquor licensing authority
approves the issuance or transfer of a liquor license to Owner or Owner’s
nominee, or (b) ninety (90) days after the date hereof, unless Owner has, during
the Term, diligently and continuously sought to obtain a liquor license and as
of the expiration of the Term a liquor license has not been issued to Owner or
Owner’s nominee, whereupon Owner shall have the right upon prior written notice
to Licensee to extend the Term no more than two (2) times, each extension to be
for a consecutive period of forty-five (45) days.

ARTICLE 2

REVENUE AND EXPENSES; PAYMENT TO OWNER

2.1 Revenues. All gross revenue and receipts derived from Beverage Operations
(“Beverage Revenues”) shall be the exclusive property of Licensee. Beverage
Revenues shall at all times remain under the control of Licensee. To the extent
Beverage Revenues are charged to guest rooms or otherwise centrally paid or
collected through operations at the Hotel other than Beverage Operations, Owner
shall separately account for such Beverage Revenues and remit the same to
Licensee’s account from time to time at reasonable intervals established by
Licensee.

2.2 Licensee Expenses. During the Term, Licensee shall be responsible only for
the following expenses (collectively, “Licensee Expenses”): (a) the cost of
purchasing Alcoholic Beverage Inventory sufficient to replace Alcoholic Beverage
Inventory used and consumed in connection with Beverage Operations during the
Term, and (b) fees payable to governmental



--------------------------------------------------------------------------------

agencies during the Term to keep the Liquor License in full force and effect;
provided, however, that notwithstanding the foregoing, in the event that
Licensee or Owner determines that gross receipts, sales or other taxes are
required to be paid under applicable laws or regulations with respect to the
Beverage Operations, at least ten (10) Business Days prior to the due date for
such payment Owner shall provide Licensee with (i) funds sufficient to reimburse
Licensee for its payment of such amounts, and (ii) duly completed tax
applications and statements in form sufficient for delivery to the applicable
governmental agency upon execution by Licensee, together with backup
documentation supporting such tax calculations. Owner’s failure to comply with
its obligations in the preceding sentence shall constitute an Event of Default
pursuant to Article V. All other costs and expenses with respect to Beverage
Operations shall be advanced and paid solely by Owner. Notwithstanding anything
to the contrary herein, Licensee’s obligation to pay Licensee Expenses shall be
limited to Beverage Revenues actually received, and Licensee shall have no
obligation to advance or supply any other funds for the payment of Licensee
Expenses. As used in this Agreement, the term “Business Day” means any day of
the year, other than Sunday, Saturday or any other day that the Federal Reserve
Bank of New York recognizes as a federal holiday.

2.3 Remittance to Owner. On or before the last day of each calendar month,
Licensee shall remit to Owner for the immediately preceding calendar month (for
example, the payment for the month of November will be due on or before
December 31), or fraction thereof, during the Term, an amount equal to the
Available Funds (as hereafter defined) from Beverage Operations conducted during
such immediately preceding calendar month or fraction thereof. As used herein,
the term “Available Funds” means for any monthly period, the Beverage Revenues
actually received by Licensee during such period minus (a) $500 and (b) Licensee
Expenses paid or accrued by Licensee during such period. Notwithstanding
anything to the contrary herein, Licensee’s obligation to pay any sum to Owner
under this Agreement shall be limited to the Available Funds, Licensee shall
have no obligation to advance or supply any other funds for any such payment to
Owner, nor shall Owner have recourse to any assets of Licensee other than the
Available Funds for the payment or satisfaction of any sum due to Owner under
this Agreement.

2.4 Licensee’s Right of Setoff. Licensee shall have the right to setoff and
deduct from any payments otherwise due to Owner under this Agreement all sums
that may be then due and payable by Owner to Licensee under this Agreement,
including without limitation and without duplication, (a) any sums that Licensee
may have elected to advance provided that Licensee provides Owner with written
notice of its intent to advance (Licensee being under no obligation to do so) to
pay expenses otherwise required to be incurred and paid by Owner pursuant to
this Agreement, (b) any sums then owing and unpaid by Owner as reimbursement to
Licensee pursuant to this Agreement, and (c) interest on the foregoing at the
lesser of 15% per annum or the highest lawful rate of interest in the
jurisdiction of the Hotel.

ARTICLE 3

BEVERAGE OPERATIONS

3.1 Authority and Duties. During the Term, Licensee shall have the exclusive
responsibility, authority and control of the operation, direction, purchase,
sale storage, handling, management and supervision of the Beverage Operations,
subject to the terms of this Agreement, including the following authority:

(a) the hiring and discharge of all Beverage Employees (as hereinafter defined)
performing services in connection with Beverage Operations (all such Beverage
Employees shall be trained by a qualified alcoholic service school if required
by any applicable Law (as hereinafter defined) and shall comply in all respects
with applicable laws in performing their duties at the Hotel);



--------------------------------------------------------------------------------

(b) the determination of all beverage service policies at the Hotel; and

(c) the entering into of such contracts for the purchase and delivery of
Alcoholic Beverage Inventory as Licensee shall from time to time consider
appropriate so long as such contracts do not bind Owner beyond thirty (30) days
after the term of this Agreement or that are not terminable by Owner upon thirty
(30) days’ notice without payment of premium or penalty.

3.2 Employees. During the Term, Owner shall assign to Licensee, and Licensee
shall direct, control and discharge, as the case may be, all personnel of Owner
who are engaged in Beverage Operations (“Beverage Employees”). Owner shall
reimburse Licensee within ten (10) days of billing for the amount of any wages,
salaries and other compensation and benefits paid to Beverage Employees by
Licensee (or its affiliates if the Beverage Employees are employed by an
affiliate of Licensee), including any applicable insurance costs. At the end of
the Term, the assignment shall terminate.

3.3 Records. Licensee shall keep full and adequate books of account and other
records reflecting the results of the Beverage Operations. Licensee may elect to
keep the books and records of the Beverage Operations in its home office or
other suitable location, or, upon Owner’s request, at the Hotel, and all such
books and records shall be available to Owner and its representatives at all
reasonable times for examinations, audit, inspection and transcription. Licensee
shall supply Owner with copies of such books and records upon reasonable written
notice by Owner. Owner shall reimburse Licensee within ten (10) days of billing
for all costs and expenses incurred by Licensee in connection with the foregoing
to the extent not performed by Beverage Employees.

3.4 Operation and Management Duties. Licensee shall:

(a) conduct the Beverage Operations in a businesslike manner and in compliance
with all municipal, county, state or federal statutes, codes, ordinances, laws,
rules or regulations (collectively, “Laws”) pertaining to the sale of alcohol,
malt or brewed beverages in the State of Maryland;

(b) not, in connection with the operation of the Hotel, permit sales to be made
or alcoholic beverages to be served to, or possessed or consumed by, any person
in violation of applicable Laws;

(c) throughout the Term, maintain all licenses and permits (other than the
Liquor License), if any, it is required to maintain in connection with the
Beverage Operations



--------------------------------------------------------------------------------

and all parties hereto agree to take no action during the Term which will cause
a revocation of the same and further agree to take all actions necessary to
renew the same in a timely manner; and

(d) neither use nor permit the Beverage Premises or any part thereof to be used
for any unlawful or hazardous purposes.

ARTICLE 4

INSURANCE

4.1 Maintenance of Insurance.

(a) During the Term of this Agreement, Owner agrees to maintain, with a company
satisfactory to Licensee, at the cost and expense of Owner, a policy of general
liability insurance, including liquor liability coverage, on an occurrence
basis, with liability limits of at least $5,000,000.00 per occurrence, that
names the Licensee (including its affiliates, officers and members) and
Licensee’s agents and employees who supervise, inspect and/or assist Owner in
the Beverage Operations as additional insureds, including coverage for damages
arising out of the acts or negligence of Licensee (including its affiliates,
officers and members) and Licensee’s agents and employees, and that provides
that such policy is primary insurance and not excess over or contributory with
any other valid, existing and applicable insurance in force for or on behalf of
Licensee. Owner also agrees to maintain property insurance, written on an all
risk policy form, in an amount equal to or greater than current replacement cost
value, providing business interruption, extra expense, boiler and machinery,
flood, and earthquake coverage from incidents that may arise in the operation of
the hotel business. Certificates evidencing the coverages described herein shall
be delivered to Licensee prior to the commencement of the Term.

(b) The policies of insurance maintained by Owner shall only be cancelable
following at least thirty (30) days written notice to Licensee.

4.2 Waiver of Subrogation. Owner shall cause all policies of insurance
maintained pursuant to the terms hereof to provide that the insurance company
will have no right to subrogation against Licensee or any of Licensee’s agents
or employees or affiliates.

4.3 Indemnity. Owner shall indemnify, defend, and hold Licensee and its agents,
officers, directors, shareholders, employees, attorneys, subsidiaries, parents
and affiliates harmless from any and all liabilities, damages, or claims, costs,
unpaid operating expenses, unpaid taxes, penalties, citations, enforcement
actions, losses, or expenses (including reasonable attorneys’ fees) incurred by
Licensee or any of the parties described in this Section 4.3 in connection with
this Agreement or the operation of the Hotel or the Beverage Operations by Owner
from and after the date hereof, including arising from any breach by Owner of
the terms of this Agreement; except to the extent such liabilities, damages, or
claims, costs, penalties, citations, enforcement actions, losses, or expenses
arise from the gross negligence or willful misconduct of supervisory or
managerial personnel of Licensee.



--------------------------------------------------------------------------------

The parties agree that upon discovery by either party of facts giving rise to a
claim for indemnity under the provisions of this Agreement (“Claim”), including
receipt of notice of any demand, assertion, claim, action or proceeding,
judicial or otherwise by any third party, that a party to this Agreement will
give prompt notice thereof in writing to the other party. Upon receipt of such
notice, such party shall make written demand for indemnification under this
Agreement.

Owner shall, at its sole cost and expense contest and defend by all appropriate
legal proceedings any Claim with respect to which they are called upon to
indemnify Licensee or any of the parties described in this Section 4.3 under the
provisions of this Agreement. Such contest shall be conducted by attorneys
approved of by Licensee. Owner further acknowledges its full responsibility of
the operation of Beverage Operations at the Hotel, and agrees that Owner shall
pay to Licensee or any of the parties described in this Section 4.3 the amount
of any damages to which Licensee or any such parties may become entitled by
reason of the provisions of this Agreement, such payment to be made within
thirty (30) days after any such amount of damages is finally determined either
by mutual agreement of the parties hereto or otherwise pursuant to this
Agreement.

ARTICLE 5

EVENTS OF DEFAULT; TERMINATION

5.1 Events of Default. Each of the following shall constitute an “Event of
Default” under this Agreement:

(a) The failure of either party to pay when due any amount payable to the other
party under this Agreement for a period of five (5) days after written notice
from the other party that such payment is due and payable; or

(b) Owner or Licensee fails fully to remedy any other breach of its obligations
under this Agreement within ten (10) days (or such longer time as the other
party may in writing allow), after receipt of written notice from the other
party specifying one or more of such breaches of this Agreement.

5.2 Remedies. Upon the occurrence and during the continuation of an Event of
Default, the non-defaulting party may terminate this Agreement upon written
notice to the other party and except as to liabilities or claims which shall
have accrued or arisen prior to or on account of such termination, all
obligations hereunder shall cease. In any judicial proceeding in which the
validity of termination is at issue, neither party will be limited to the
reasons for default set forth in any notice sent pursuant to this Agreement.



--------------------------------------------------------------------------------

ARTICLE 6

MISCELLANEOUS

6.1 Notices. Any notice, statement or demand required to be given under this
Agreement shall be in writing and shall be deemed to have to been given if
delivered personally or mailed by registered or certified mail, return receipt
requested, or sent by a nationally recognized overnight courier, addressed as
follows:

if to Licensee:

c/o Columbia Hospitality, Inc.

7871 Belle Point Drive

Greenbelt, Maryland 20770

Attention: Amit N. Patel

if to Owner:

Apple Eight Hospitality Ownership, Inc.

814 E. Main Street

Richmond, Virginia 23219

Attention: Sam Reynolds

or to such other addresses as Licensee and Owner shall designate in the manner
herein provided.

6.1 Survival. Unless expressly stated to the contrary, all obligations for any
payment or reimbursement by one party to the other shall survive the end of the
Term. The provisions of Sections 1.2, 1.3, and 4.3 of this Agreement shall
survive the end of the Term.

6.2 Partial Invalidity. If any of the phrases, sentences, clauses or paragraphs
contained in the Agreement shall be declared invalid by the final and
unappealable order, decree, judgment or any court, this Agreement shall be
construed as if such phrases, sentences, clauses or paragraphs had not been
inserted, provided that the economic basis of this Agreement is not thereby
altered.

6.3 Modifications; Waivers. This Agreement may not be changed, modified or
terminated, nor may any provision hereof be waived, except by a writing signed
by the party to be charged with any such change, modification, termination or
waiver. The waiver of any of the terms and conditions of this Agreement on any
occasion or occasions shall not be deemed a waiver of such terms and conditions
on any future occasion.

6.4 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to the subject matter hereof, superseding all prior
agreements or undertakings, oral or written.



--------------------------------------------------------------------------------

6.5 Governing Law. This Agreement shall be governed by, interpreted under,
construed and enforced in accordance with the laws of the State in which the
Hotel is located and the courts of such State shall have jurisdiction over any
matters arising hereunder.

6.6 Assignment. Owner may not, without the prior written consent of Licensee,
assign or transfer any of its rights under this Agreement to any other person,
firm or company.

6.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument. The submission of a signature page
transmitted by facsimile (or similar electronic transmission facility) shall be
considered as an “original” signature page for purposes of this Agreement so
long as the original signature page is thereafter transmitted by overnight
courier or delivery service and the original signature page is substituted for
the facsimile signature page in the original and duplicate originals of this
Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS HEREOF, Licensee and Owner have duly executed this Agreement as of
the day and year first above written.

 

OWNER:  

 

 

,

a

 

 

By:  

 

Name:  

 

Title:  

 

LICENSEE: HOSPITALITY SERVICES, LLC, a Maryland limited liability company By:  

 

Name:  

 

Its:  

 



--------------------------------------------------------------------------------

EXHIBIT A

LIQUOR LICENSE

 

-i-